Citation Nr: 0629727	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  94-30 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  For the period January 11, 1994, to December 11, 1995, 
and commencing February 1, 1996, entitlement to an evaluation 
in excess of 20 percent for peripheral tear, medial meniscus, 
right knee, with torn lateral collateral ligament and post 
lateral capsule post operative with traumatic arthritis.

2.  For the period January 11, 1994, to December 11, 1995, 
and commencing February 1, 1996, entitlement to an evaluation 
in excess of 20 percent for fractured left medial tibial 
plateau, post-operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1981 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, awarded the veteran a 
20 percent evaluation for a right knee condition, effective 
January 11, 1994, and continued the veteran's noncompensable 
evaluation for a fracture, left medial tibial plateau, post 
operative.  In February 1996, the RO increased the veteran's 
rating for his left knee condition to 10 percent, effective 
February 1, 1996.  In March 2002, the RO awarded the veteran 
a 20 percent evaluation for his left knee condition, 
effective January 11, 1994.  The veteran continues to request 
higher evaluations for his left and right knee conditions.  

For the period December 12, 1995, to January 31, 1996, the 
veteran was awarded a 100 percent evaluation for 
convalescence.  Therefore, the veteran is not requesting an 
increased evaluation for his left and right knee disabilities 
for this time period.

The veteran testified before an RO hearing officer in August 
1995.  A transcript of the hearing is of record.  In March 
1998, June 2003, and March 2004, the Board remanded the 
veteran's case to the RO for further development.  The case 
was returned to the Board in June 2006.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  For the period January 11, 1994, to December 11, 1995, 
and commencing February 1, 1996, peripheral tear, medial 
meniscus, right knee, with torn lateral collateral ligament 
and post lateral capsule post operative with traumatic 
arthritis manifested predominantly with degenerative 
arthritis, minimal instability, range of motion in flexion to 
90 degrees, painful motion, full extension, and no effusion.

3.  For the period January 11, 1994, to December 11, 1995, 
and commencing February 1, 1996, fractured left medial tibial 
plateau, post-operative manifested predominantly with range 
of motion in flexion to 105 degrees, full extension, painful 
motion, degenerative arthritis commencing in October 2004, no 
instability, and no effusion.


CONCLUSIONS OF LAW

1.  For the period January 11, 1994, to December 11, 1995, 
and commencing February 1, 1996, the criteria for an 
evaluation in excess of 20 percent for peripheral tear, 
medial meniscus, right knee, with torn lateral collateral 
ligament and post lateral capsule post operative with 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2005).

2.  For the period January 11, 1994, to December 11, 1995, 
and commencing February 1, 1996, the criteria for an 
evaluation in excess of 20 percent for fractured left medial 
tibial plateau, post-operative have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261, 
5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in January 1994, many years prior to the enactment 
of the VCAA.  

An RO letter dated in June 2003, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his conditions were worse or 
had increased in severity.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  In this letter, the veteran also was 
advised to inform the RO of other evidence or information 
that would support his claim.  Further, in a March 2004 
letter, the RO requested that the veteran submit any evidence 
in his possession to the RO that pertained to the claim.  
Therefore, the Board finds that this instruction is 
consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ) adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The Board finds that the veteran was not 
prejudiced by the timing of the June 2003 VCAA letter.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of increased ratings.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
increased rating claims, are not applicable, as this denial 
renders any effective date issue moot.  Therefore, as there 
has been substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

In January 1994, the veteran underwent a left knee arthrogram 
at a VA medical center, which revealed a meniscal tear of the 
lateral most portion of the lateral meniscus.  No other 
abnormalities were identified.  An X-ray of the left and 
right knees were also conducted and revealed normal knees 
bilaterally.

A January 1994 VA outpatient medical record shows that the 
veteran's right knee had positive medial joint line 
tenderness, 1+ varus instability, and negative Lachman and 
drawer tests.  The veteran's left knee had positive medial 
joint line tenderness, positive patella apprehension and no 
instability.  The diagnoses were possible bilateral meniscal 
tear and vastus medalis oblique weakness on the left.

In February 1994, the veteran underwent a VA examination.  
The examiner noted that the veteran wore a knee brace 
bilaterally.  The veteran had right knee valgus of about 10 
degrees.  There was crepitus on passive flexion and extension 
of the right knee.  No effusion was noted.  On palpation, the 
veteran was tender over the patellar ligament and also over 
the medial tibial plateau.  There was anteroposterior 
instability on the right knee, but no lateral instability and 
no McMurray's.  Flexion on the right knee was to 115 degrees.  
There was no crepitus on passive flexion and extension of the 
left knee, but there was crepitus on palpation of the patella 
and movement of the patella.  The veteran was also tender 
along the sides of the patella.  There was no anteroposterior 
or lateral instability on the left knee and there was no 
McMurray's.  Flexion of the left knee was to 120 degrees.  
There was no sequela on the hair-line fracture on the left 
knee.  The X-ray of the knee was negative.  The examiner 
noted that the arthrogram of the left knee revealed a 
possible meniscal tear.  The diagnoses were residual status 
post surgery on the right knee with anteroposterior 
instability and decreased flexion, and possible lateral 
meniscal tear by arthrogram of the left knee, with no 
instability.

A March 1994 VA outpatient medical record shows that the 
veteran had moderate tender bilateral patellofemoral joints 
with lateral tracking and weak vastus medalis obliques 
bilaterally.  He was also noted to have minimal joint line 
pain and no instability.  The diagnoses were bilateral 
patellofemoral type pain, possible lateral meniscus tear on 
the left and rule out a tear on the right.

An October 1994 VA X-ray of the bilateral knees revealed a 
loose body, degenerative arthritis, and Osgood-Schlatter of 
the right knee, and mild degenerative arthritic changes of 
the left knee.

A June 1995 VA X-ray of the left knee revealed a negative 
knee.

An August 1995 Notice of Admission by S.L., M.D. shows 
diagnoses of right knee loose body, and left knee chronic 
dislocation.

In August 1995, the veteran testified before an RO hearing 
officer and stated that his right knee would lock and he 
would have chronic pain.  Further, he stated that his left 
knee would dislocate several times during the last year.  He 
also experienced swelling in both knees.  He also stated that 
he wore braces on each knee and had a cartilage brace under 
the braces.  He was going to physical therapy, but could not 
continue because of the pain.  He stated that he had not been 
working since the end of 1993 and could not continue his 
manual work because he was required to be on his feet.  He 
was currently in vocational rehabilitation to be trained as 
an administrator or office assistant.  He also used a cane to 
assist with walking.

A December 1995 VA medical record shows that the veteran had 
a negative drawer test, negative Lachman test, and was 
otherwise inconsistent with a torn anterior cruciate ligament 
of the left knee.  However, lateral instability of the 
patella was observed.

In February 1997, the veteran underwent a VA examination, 
which revealed that the veteran had a minor limp on his left.  
He was unable to walk on his toes on the left, and complained 
of pain and inability to perform the maneuver.  He was able 
to raise up on the toes on the right, but complained of pain.  
He walked on the heels on the right but had poor elevation of 
toes on the left and did not walk on heels on the left.  Deep 
knee bend was done to 50 degrees, complaining of pain 
bilaterally.  There was tenderness and crepitus bilaterally, 
on the right more than the left.  Flexion of the left knee 
was to 102 degrees, and flexion of the right knee was to 110 
degrees.  There was minimal anterior cruciate ligament 
instability on the right.  McMurray's was negative 
bilaterally and the knees were nontender.  Apley's was 
negative bilaterally and there were no tibial abnormalities.  
A February 1997 addendum to the examination, noted the 
diagnoses as right knee degenerative joint disease, 
symptomatic; soft tissue swelling of the left knee; and minor 
right knee ligament instability.

In May 1998, the veteran underwent a VA examination.  The 
veteran was noted to work as a shipping and receiving manager 
for an architectural firm.  He did no lifting or heavy work.  
He did some walking, but usually was sitting down and was 
able to work without difficulties.  Physical examination 
revealed no limp when walking.  The veteran was able to squat 
to only 30 degrees with support and he complained of anterior 
right knee pain while squatting.  Range of motion of the 
right knee in extension was to five degrees and in flexion 
was to 110 degrees.  There was accompanying pain during 
flexion and extension of the right knee.  Range of motion of 
the left knee in flexion was to 125 degrees and there was 
full extension with no pain.  There was moderate crepitus of 
the patellofemoral joint of the right knee during range of 
motion and there was slight anterior lateral crepitus of the 
patellofemoral joint on the left knee.  There was no joint 
effusion of the knees bilaterally.  The examiner found no 
tenderness to palpation about the left knee, but there was 
slight lateral joint line tenderness about the right knee.  
Sensation to both right and left knees was normal and 
patellar tracking of both knees was normal.  Ligamentous 
examination of the left knee demonstrated negative Lachman's 
test, no varus or valgus laxity, and no rotatory instability.  
The right knee also showed no instability.  The physician 
found that the veteran's X-rays over the years showed no 
change and the diagnoses were medial compartment degenerative 
osteoarthritis of the right knee, and interarticular 
calcification of the right knee.  The VA examiner found no 
evidence of osteoarthritis of the left knee on X-ray.  The VA 
examiner opined that any temporary flare-ups that the veteran 
reported did not affect his functional status.

In July 2000, the May 1998 VA examiner reiterated that he 
found no radiographic evidence of degenerative osteoarthritis 
of the left knee joint.

In October 2000, the veteran underwent a VA examination, 
wherein the veteran reported that walking more than one 
block, or with cold and rainy weather, caused increased pain.  
There was no history to suggest that these episodes of 
increased pain changed the veteran's overall functional 
status or range of motion.  It was noted during physical 
examination that the veteran walked with a limp and was 
favoring the left leg.  Squatting was done to 80 degrees, 
with pain at the ends, using his hands as support.  Range of 
motion of the right knee, both active and passive, in flexion 
was to 90 degrees and there was full extension.  Range of 
motion of the left knee in flexion was to 105 degrees, and 
there was full extension.  The veteran complained of pain at 
the extreme of full flexion in both knees.  There was slight 
patellofemoral crepitus of the right and left knees, both 
being equal.  There was no soft tissue swelling about the 
knees and no joint effusion noted.  The veteran complained of 
medial joint line and lateral joint line tenderness to light 
pressure on both knees.  Patella alignment and tracking on 
range of motion was normal.  Ligament testing of the right 
knee and the left knee indicated no ligament laxity, with a 
negative Lachman test, negative pivot shift, negative 
anterior and posterior drawer signs, and no varus or valgus 
laxity.  The examiner could not state with any degrees of 
certainty whether range of motion decreased during periods of 
increased pain.  X-rays were requested and revealed diagnoses 
of medial compartment degenerative osteoarthritis of the 
right knee, and intraarticular calcification of the right 
knee.  The examiner also stated that there was no evidence of 
incoordination during gait.  Fatigue and pain occurred after 
walking one block, as reported by the veteran; however, the 
examiner could not determine fatigability during the 
examination.  The veteran also stated that he had flare-ups 
after walking, sitting, and when waking up in the morning.  
The examiner also noted that although a June 1995 X-ray was 
interpreted by another physician to reveal mild degenerative 
arthritic changes of the left knee, he found no degenerative 
arthritic changes on his review.

A December 2001 VA outpatient medical record shows that the 
veteran reported having left knee pain intermittently for two 
months, which was more constant recently.  He denied an 
injury.  The veteran wore a brace and if he did not wear a 
brace, the knee would give out.  With the brace in place, the 
knee was stable.

A September 2004 VA outpatient medical record shows that the 
veteran was status post knee surgery with incurred knee 
instability, requiring bilateral leg braces.  The veteran was 
referred for a brace for his left leg and a cane.

An October 2004 VA X-ray of the bilateral knees revealed 
minimal symmetrical degenerative arthritis.  An October 2004 
VA outpatient medical record also showed that the veteran had 
knee pain and was told to continue to wear his brace.
A January 2005 VA outpatient medical record showed that the 
veteran had knee pain that was stable.

In February 2005, the veteran underwent a VA examination.  
The veteran reported that with flare-ups of his knees, he had 
increased pain, described as 8 out of 10.  The increase in 
pain would occur if the veteran walked greater than a quarter 
of a mile, or if he sat with his knees bent longer than 30 
minutes.  He also reported that he would have slight swelling 
usually in the left knee greater than the right with no 
precipitating factor.  The VA examiner stated that the 
veteran's symptoms could be compared to his symptoms 
presented during the October 2000 VA examination.  The 
veteran was not currently working.  Physical examination 
revealed that the veteran was in slight pain during the 
course of the examination with reference to his knees.  The 
veteran tended to limp favoring the left knee.  The veteran 
stated that he could not squat because of bilateral knee 
pain.  Measured range of motion testing revealed flexion of 
the right knee to 90 degrees with pain at 90 degrees.  Active 
extension was to 15 degrees, but he had full passive 
extension.  Further, testing revealed flexion of the left 
knee to 115 degrees with pain at 115 degrees.  Active 
extension of the left knee was to 17 degrees, but he had full 
passive extension.  There was bilateral slight to moderate 
crepitus of both patellofemoral joints.  There was no soft 
tissue swelling or thickening of either knee and there was no 
joint effusion.  There was medial joint line tenderness of 
both knees, patellar alignment was normal and patellar 
stability was normal.  Ligament stability of both knees 
revealed no varus or valgus laxity, negative Lachman's test, 
and no anterior posterior sign was demonstrated.  X-rays of 
the bilateral knees, conducted in October 2004, revealed a 
medial joint space narrowing of the right knee with 
subchondral sclerosis and slight irregular contour of the 
subchondral bone.  The left knee appeared normal.  X-rays 
conducted the day of the examination revealed no changes in 
the right knee regarding the joint space narrowing.  There 
was also intercondylar notch calcification.  The left knee 
showed slight medial joint space narrowing in the 
weightbearing film.  The examiner noted that this was the 
first time in reviewing the veteran's X-rays that the X-rays 
had shown medial joint space narrowing of the left knee.  He 
opined that this was indicative of early osteoarthritic 
changes in the medial compartment of the left knee.  The 
diagnosis was bilateral medial compartment osteoarthritis of 
the bilateral knees.  The examiner noted that the veteran had 
decreased functional activity because of the decreased range 
of motion and the symptoms with decreased ability to stand, 
sit, and walk.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2005)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005)


526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2005)

The veteran's disability has been essentially rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 
and 5262, pursuant to which arthritis of the knee, 
instability of the knee, and impairment of the tibia and 
fibula are rated.  However, to give the veteran every 
consideration in connection with the matter on appeal, the 
Board has, as the RO has done, considered all potentially 
applicable diagnostic codes under section 4.71a in rating the 
knee disability.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 
538 (1993) (the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case"), 
and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, the 
current diagnosis, and demonstrated symptomatology).

In addition, the Board notes that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination, to include on repetitive use and during 
flare-ups is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in the knee may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, VA's General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence 
showing he experiences painful motion attributable to his 
arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Right Knee

The Board finds that an evaluation in excess of 20 percent 
for the veteran's peripheral tear, medial meniscus, right 
knee, with torn lateral collateral ligament and post lateral 
capsule post operative with traumatic arthritis is not 
warranted.  As such, the Board notes that the veteran has 
been diagnosed with arthritis and instability of the right 
knee.  According to the VA General Counsel opinion, 
VAOPGCPREC 23-97 (July 1, 1997), the veteran is entitled to 
separate ratings for arthritis and instability of the knee if 
the evidence indicates a separate rating is warranted.  The 
Board finds that the RO has considered the veteran's symptoms 
related to his arthritis and his instability and has rated 
him appropriately.  In this regard, regarding his arthritis, 
arthritis is rated based on the limitation of motion of the 
joint affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005).  The veteran was not found to have range of motion in 
flexion limited to 45 degrees or less.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005).  Further, although in February 
2005, he was found to have range of motion in active 
extension limited to 15 degrees, he was noted to have full 
passive extension and the remainder of the medical evidence 
shows that he predominantly had full range of motion in 
extension of the right knee.  Therefore, he would not be 
entitled to a compensable evaluation using 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).  As such, the veteran is 
entitled to a 10 percent evaluation for his arthritis 
because, although his limitation of motion is noncompensable, 
there is objective evidence that he has painful motion of the 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  
Regarding the instability of the knee, the Board notes that 
in January 1994, February 1994, and February 1997, the 
veteran was noted to have instability of the right knee.  The 
January 1994 and February 1997 medical records revealed the 
instability to be minimal.  Subsequent medical records found 
the veteran to have no instability or laxity of the right 
knee, with the most recent medical record being the February 
2005 VA examination.  As the veteran is found to have slight 
instability of the right knee, an evaluation in excess of 10 
percent for his instability of the right knee is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  
Therefore, the veteran's disability warrants a 10 percent 
evaluation for arthritis of the right knee and a separate 10 
percent evaluation for his instability of the right knee, 
which would yield a total 20 percent evaluation for his right 
knee disability.  Hence, an evaluation in excess of 20 
percent for the veteran's right knee disability is not shown 
by the medical evidence of record.
Using all rating criteria in effect for disabilities of the 
knee, the veteran is also not found to warrant an evaluation 
in excess of 20 percent for his right knee disability.  As 
such, he was not found to have ankylosis of the right knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005).  In addition, 
the veteran is not found to have impairment of the tibia and 
fibula (38 C.F.R. § 4.71a, Diagnostic Code 5262 (2005)), and 
38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5263 (2005) 
do not allow for an evaluation in excess of 20 percent.  
Therefore, these diagnostic codes are not for application in 
this case.  In summary, the veteran's right knee disability 
does not warrant an evaluation in excess of 20 percent using 
all rating criteria in effect for disabilities of the knee.

Left Knee

As stated above, the veteran is also entitled to separate 
ratings for arthritis of the left knee and instability or 
recurrent subluxation of the left knee if these disabilities 
and symptoms are shown.  The Board notes that the veteran was 
shown to have lateral instability of the left knee in 
December 1995; however, the entire medical evidence of record 
predominantly shows that he does not have instability of the 
left knee beginning with the January 1994 VA outpatient 
medical record and ending with the February 2005 VA 
examination report.  Further, in August 1995, he was 
diagnosed with left knee chronic dislocation.  In addition, 
the veteran states that his left knee would dislocate at 
times.  However, he was not objectively shown to have 
recurrent subluxation since the August 1995 medical record.  
Therefore, the Board finds that an evaluation for instability 
of the left knee or recurrent subluxation of the left knee is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005).

Regarding the veteran's arthritis, the veteran was found to 
have degenerative arthritis per the October 2004 VA X-ray.  
However, the October 2000 VA examiner found no degenerative 
arthritis changes in the left knee in X-rays prior to this 
date.  Therefore, the Board finds that the veteran has a 
diagnosis of degenerative arthritis as of October 2004.  As 
arthritis is rated based on limitation of motion, the Board 
notes that the veteran's range of motion in flexion was not 
limited to less than 45 degrees, which would allow for a 
compensable evaluation using 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2005).  In February 2005, the veteran was found to 
have active range of motion in extension limited at 17 
degrees, but was found to have full passive range of motion 
in extension.  In addition, he was predominantly found to 
have full extension in the remaining medical evidence of 
record.  Therefore, a compensable evaluation based on his 
limitation of motion in extension is not warranted because he 
is not found to have range of motion in extension limited to 
10 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2005).

Using the rating criteria for impairment of the tibia and 
fibula, the veteran is not found to have marked knee or ankle 
disability to warrant an increased evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2005).  As such, he is noted 
to have range of motion in flexion from 102 to 125 degrees, 
which is not evidence of a marked disability in range of 
motion.  In addition, he is not shown to have instability or 
recurrent subluxation of the left knee.  He is also not shown 
to have effusion of the left knee.  The veteran was shown to 
have soft tissue swelling of the left knee; however, this is 
not indicative of a marked disability.  Moreover, the May 
1998 and October 2000 VA examiners noted that the veteran did 
not have additional functional impairment due to flare-ups.  
Therefore, the Board does not find that an evaluation in 
excess of 20 percent based on tibia and fibula impairment is 
warranted as his symptoms are not shown to be a marked 
disability of the left knee.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2005).  

Finally, the veteran was not found to have ankylosis of the 
left knee, (38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005)), 
and 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5263 
(2005) do not allow for an evaluation in excess of 20 
percent.  Therefore, these diagnostic codes are not for 
application in this case.

In summary, the veteran's left knee disability does not 
warrant an evaluation in excess of 20 percent using all 
rating criteria in effect for disabilities of the knee.


ORDER

1.  For the period January 11, 1994, to December 11, 1995, 
and commencing February 1, 1996, entitlement to an evaluation 
in excess of 20 percent for peripheral tear, medial meniscus, 
right knee, with torn lateral collateral ligament and post 
lateral capsule post operative with traumatic arthritis is 
denied.

2.  For the period January 11, 1994, to December 11, 1995, 
and commencing February 1, 1996, entitlement to an evaluation 
in excess of 20 percent for fractured left medial tibial 
plateau, post-operative is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


